Citation Nr: 0310657	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for service-
connected chondromalacia patella of the right knee, currently 
rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1987 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 1998, a 
statement of the case was issued in April 1998, and a 
substantive appeal was received in October 1998.  The veteran 
testified at an RO hearing in January 1999.  

Although the veteran's appeal also originally included the 
issue of entitlement to an increased rating for lumbosacral 
strain, in an August 1999 rating decision, the veteran was 
assigned a 40 percent disability rating, effective from the 
date of the original claim for an increased rating in October 
1997.  In a February 1999 communication, the veteran's 
representative indicated that the veteran would be satisfied 
with the assignment of a 40 percent rating for this 
disability.  This issue is therefore no longer in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In October  
2002, the Board undertook additional development of the 
evidence for the remaining issue on appeal.    


REMAND

As noted in the introduction, in October 2002, the Board 
directed additional development of the evidence pursuant to 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, - 7305, - 7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  

The Board's development memoranda requested that the veteran 
be scheduled for a VA examination.  A review of the record 
shows that the veteran was unable to personally attend a VA 
examination due to his current incarceration.  However, the 
Court has indicated that, even though incarcerated, a veteran 
should be accorded the same assistance as his fellow, non- 
incarcerated veterans.  See Wood v. Derwinski, 1 Vet. App. 
406 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  While 
VA does not have the authority under 38 U.S.C. § 5711 to 
require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him.  See Bolton v. Brown, 8 Vet. App. 
at 191.  In light of the recent judicial decision and the 
fact that the veteran still requires a VA examination, the 
case must be returned to the RO for further action prior to 
appellate review by the Board.

Accordingly, this case is REMANDED for the following:

1.	The RO should review the record and 
take any 
necessary action to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  A VA orthopedic examination should be 
scheduled to determine the nature and 
severity of his right knee 
symptomatology.  In view of the veteran's 
incarceration, consideration should be 
given to having the examination conducted 
by a fee-basis orthopedist or by a VA 
orthopedist at the correctional facility.  
The RO's efforts in this regard should be 
documented for the claims file.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All medically 
indicated special tests, including x-
rays, should be conducted.  

a.  The examiner should review the 
claims file with particular attention to 
the reports of VA examinations in 
February 1998, April 1999, and July 1999. 

b.  To the extent possible, the 
examiner should comment on whether there 
is medical evidence of recurrent 
subluxation or lateral instability of the 
right knee.  If so, is it slight, 
moderate, or severe in degree?

c.  The examiner should include 
range of motion testing with special 
consideration as to whether or not there 
is additional functional loss due to 
pain, weakness, fatigue and 
incoordination.  If possible, any such 
additional functional loss should be 
expressed in degrees of additional 
limitation of motion.  Lastly, the 
examiner should comment on whether the 
painful motion of the right knee, if any, 
is due to the right knee disability as 
opposed to any other cause.

3.  After undertaking any additional 
development which 
the RO may deem necessary, the RO should 
review the expanded record and determine 
if entitlement to an increased disability 
rating for service-connected 
chondromalacia patella of the right knee, 
currently rated as 10 percent disabling, 
can be granted.  If the benefit sought is 
not granted, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




